Citation Nr: 0331674	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1995 to 
November 1996.

This case comes before the Board of Veterans' Appeals on 
appeal from a June 1998 rating decision of the Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that a June 2002 statement from the Veteran 
could be construed as a claim for entitlement to a total 
disability rating based on individual unemployability.  That 
matter has not been developed for appellate review and is 
referred to the RO for appropriate action.

In May 2003, the Board informed the veteran that it would be 
undertaking additional development for the issue of 
entitlement to an increased evaluation for lumbosacral 
strain.  Specifically the Board told the veteran that it 
would attempt to obtain records from the Social Security 
Administration.  The Board did make one attempt to obtain 
records from the Social Security Administration but there was 
no reply received.  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit invalidated the regulation 
that authorizes the Board to undertake development and decide 
a claim based on that evidence, absent a waiver of RO 
consideration by the veteran. (38 C.F.R. § 19.2(a)(2)).  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  Because the 
Board finds that additional efforts are required to obtain 
the veteran's records from the Social Security 
Administration, this case must be remanded to the RO.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The record reveals that the veteran has been awarded Social 
Security Disability.  The RO must obtain all records related 
to the appellant's claim for Social Security/  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as Social Security records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).  The 
Board previously attempted to obtain records form the Social 
Security Administration.  There was no reply to the Board's 
request for records.  In light of the VCAA, the Board finds 
that an additional attempt is required until it is clear that 
all further efforts would be futile.  38 C.F.R. § 3.158(c)(2) 
(2003).  The RO should ensure that the attempts are 
documented in the claims folder.

In addition, the Board notes that the regulations relating to 
back disabilities have changed during the pendency of this 
appeal.  When all development is completed and the claim is 
readjudicated by the RO, the RO should address both the old 
and the new rating criteria in the SSOC.

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	Request the following records 
concerning the appellant from the 
Social Security Administration:  All 
records related to the appellant's 
claim for Social Security benefits 
including all medical records and 
copies of all decisions or 
adjudications.  The RO should document 
the request in the claims folder, and 
should request a reply.  

3.	The RO should readjudicate this claim, 
including reviewing any new evidence 
obtained, and including reviewing the 
claim using both the old and the new 
criteria for rating back disabilities.  
If any benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


